Citation Nr: 0015177	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury, to include muscular ataxia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran served from February 1963 to 
December 1966, and from January 1971 to August 1971. 


FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO denied the 
veteran service connection for post traumatic encephalopathy 
claimed as aggravated by an in-service head injury.

2.  In a November 1996 rating decision, the RO reopened the 
veteran's claim of service connection for the residuals of 
head trauma; however, the claim was denied as there was no 
evidence of incurrence or aggravation in service.  The 
November 1996 rating decision is final.

3.  Evidence regarding the claim of service connection for 
the residuals of a head injury, to include muscular ataxia, 
as associated with the claims folder since the November 1996 
rating decision, when considered alone or in conjunction with 
all of the evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.

4.  No competent medical evidence has been submitted that 
would tend to indicate that the veteran currently suffers 
from the residuals of head trauma, to include muscular 
ataxia, which were aggravated during his service.

CONCLUSIONS OF LAW

1.  The November 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
residuals of a head injury, to include muscular ataxia, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for the 
residuals of a head injury, to include muscular ataxia, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

In a September 1971 rating decision, the RO denied the 
veteran service connection for post traumatic encephalopathy 
claimed as aggravated by an in-service head injury.  The RO 
denied the claim on the grounds that the veteran was involved 
in a motorcycle accident in April 1969, which led to his 
diagnosis of post traumatic encephalopathy, and that the 
veteran had not submitted evidence that his pre-service 
condition was aggravated during his service.  Subsequently, 
in a November 1996 rating decision, the RO reopened the 
veteran's claim of service connection for the residuals of 
head trauma.  However, the claim was denied as there was no 
evidence of incurrence or aggravation in service.  The 
veteran was provided notice of this determination by VA 
letter dated that same month.  However, the veteran did not 
timely appeal the November 1996 rating decision.  As such, 
the September 1971 rating decision is final as outlined in 38 
U.S.C.A. § 7105 (West 1991), and consequently, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Since the November 1996 final adjudication, the additional 
evidence in the file which is related to this issue is the 
veteran's statements made in correspondence to the RO and 
during the August 1999 video conference hearing before the 
undersigned member of the Board.  At present, the veteran 
contends that he currently suffers from muscular ataxia, 
which is a residual of a pre-service head injury and which 
was aggravated during his service.  Specifically, the veteran 
contends that he served in the Navy from February 1963 to 
December 1966 and, in April 1969, prior to his second period 
of service, he was involved in a motorcycle accident.  
Subsequently, he again enlisted in the Navy in January 1971, 
and his entrance examination was negative for any 
abnormalities secondary to his 1969 accident.  On or about 
March 1971, however, he fell down while carrying some heavy 
equipment up one of the ladders in his ship, hitting his 
right temple.  As a result, he was hospitalized and 
eventually discharged from service. 

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  In this regard, the Board finds that, 
since the November 1996 rating decision, the veteran has 
submitted additional statements indicating that he currently 
suffers from muscular toxia [sic] which was aggravated during 
his service as a result of his in-service head injury.  
Presuming credible the veteran's statements, Justus, supra, 
the Board finds that the recently submitted evidence warrants 
a reopening of the veteran's claim in that such 
argument/evidence was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  The 
Board finds that such evidence contributes to a complete 
evidentiary record for the evaluation of the veteran's claim.  
As such, this evidence is "new and material" as 
contemplated by law, and thus, provides a basis to reopen the 
veteran's claim of service connection for the residuals of a 
head injury, to include muscular ataxia.  See 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Having reopened the veteran's claim of service connection for 
the residuals of a head injury, to include muscular ataxia, 
the Board turns to the "well grounded" analysis required by 
Winters, Elkins and Hodge.  In this regard, the veteran must 
satisfy three elements for the claim for service connection 
to be well grounded.  First, there must be competent evidence 
of a current disability.  Second, there must be medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury.  Lastly, 
there must be medical evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disability.  See Epps v. Brown, 9 Vet. App. 341 (1996).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In addition, a veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1997).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1997).  The United States Court of Veterans Appeals 
(Court) has held that intermittent or temporary flare-ups of 
a pre-existing injury or disease during service do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

Upon a de novo review of the veteran's claim, the Board finds 
that the evidence includes medical records from the Saginaw 
General Hospital dated from April 1969 to May 1969 showing 
the veteran was admitted following a motorcycle accident.  He 
was comatose with mid brain signs neurologically, and right 
pleural effusion.  Upon discharge on May 1969, he was 
talking, reasonably well oriented and walking about by 
himself.  His speech was quite slow and his mentality was 
roughly that of a six year old child.  His discharge 
diagnoses were severe cerebral contusion and pleural 
effusion.

Additionally, the veteran's service medical records contain 
January 1971 notations showing he was put on valium to 
prevent blackouts secondary to his 1969 motorcycle accident.  
At that time, the veteran also had decreased memory and 
coordination, slow speech and stammering.  The January 1971 
notations also indicate the veteran reported difficulty 
negotiating with ladders on his ship.  Furthermore, February 
1971 notations show the veteran was diagnosed with general 
limb atoxia [sic], and that he was transferred from the 
U.S.S. Sperry to the medical holding company in San Diego.  
Lastly, April 1971 notations reveal the veteran reported he 
felt unsteady on the ship's ladders, was admitted to the 
Naval Hospital in San Diego with a diagnosis of post 
traumatic encephalopathy, and given his organic brain 
syndrome and cerebellar signs, he was recommended for 
discharge by a Medical Board.

After a review of the evidence of record, the Board finds 
that, as the record contains clear and unmistakable evidence 
that the veteran was treated in March/April 1969 for severe 
cerebral concussion secondary to a motorcycle accident, the 
presumption of sound condition does not apply to the 
veteran's second period of service from January 1971 to 
August 1971.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).

Additionally, the Board finds that the veteran has not 
submitted objective medical evidence showing that he 
currently suffers from muscular ataxia or other residuals of 
a head injury, which were aggravated during his service.  The 
Board acknowledges that he was diagnosed with general limb 
ataxia in February 1971.  However, the veteran has not 
submitted any medical evidence showing that he has continued 
to be treated for such disorder to the present day, and/or 
that he currently suffers from either muscular ataxia or any 
other residuals of a head injury.  The Board notes that there 
is a 20 year plus gap between the veteran's 1971 diagnosis to 
the present, and that the veteran's June 1998 claim does not 
contain any information regarding additional medical 
treatment for his claimed residuals of a head injury, other 
than the treatment he received in 1971.  Simply stated, the 
veteran has not submitted medical evidence showing he 
currently suffers from the residuals of a head injury, to 
include muscular ataxia.

Thus, the Board finds the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a current disability of service origin.  
A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim of service connection for the 
residuals of a head injury, to include muscular ataxia, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis. See 38 U.S.C.A. 
§ 5107(a).

In arriving at this conclusion, the Board took into 
consideration the various statements from the veteran and his 
representative indicating the veteran currently suffers from 
the residuals of a head injury which were aggravated during 
his service.  While the Board does not doubt the sincerity of 
these statements, the medical evidence of record does not 
support such a conclusion.  In addition, where, as in this 
case, the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Further, since the record does not reflect that the veteran 
or his representative possess the medical training and 
expertise necessary to render an opinion as to etiology of a 
disability, these lay statements alone cannot serve as a 
sufficient predicate upon which to find the veteran's claim 
of service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)). 

As a final consideration, the Board notes that as the veteran 
has failed to meet his initial burden of submitting evidence 
which would well ground his claim of service connection, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra. The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).










ORDER

New and material evidence having been submitted, the claim 
for service connection for the residuals of a head injury, to 
include muscular ataxia, is reopened; the appeal is granted 
to this extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of a head injury, to 
include muscular ataxia, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

